NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 7 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MATTHEW ALLEN WOODS,                            No. 20-15693

                Plaintiff-Appellant,            D.C. No. 3:18-cv-08255-DJH-ESW

 v.

STEPHANIE HERRICK, NP; CORRECT                  MEMORANDUM*
CARE SOLUTIONS,

                Defendants-Appellees.

and

SUMI ERNO,

                Defendant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Diane H. Humetawa, District Judge, Presiding

                             Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.

      Arizona state prisoner Matthew Allen Woods appeals pro se from the district


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004). We affirm.

      The district court properly granted summary judgment on Woods’s

deliberate indifference claim against defendant Herrick because Woods failed to

raise a genuine dispute of material fact as to whether Herrick was deliberately

indifferent to Woods’s chronic psoriasis. See id. at 1057-60 (a prison official acts

with deliberate indifference only if he or she knows of and disregards an excessive

risk to the prisoner’s health; negligence and a mere difference in medical opinion

are insufficient).

      The district court properly granted summary judgment on Woods’s

deliberate indifference claim against defendant Correct Care Solutions because

Woods failed to raise a genuine dispute of material fact as to whether any policy or

custom of Correct Care Solutions caused him to suffer a constitutional injury. See

Castro v. County of Los Angeles, 833 F.3d 1060, 1073-76 (9th Cir. 2016) (en banc)

(discussing requirements to establish liability under Monell v. Department of

Social Services, 436 U.S. 658 (1978)); Tsao v. Desert Palace, Inc., 698 F.3d 1128,

1139 (9th Cir. 2012) (a private entity is liable under 42 U.S.C. § 1983 only if the

entity acted under color of state law and the constitutional violation was caused by


                                          2
the entity’s official policy or custom).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Woods’s motion to compel production of medical records (Docket Entry No.

11) is denied.

      AFFIRMED.




                                           3